 ROHTSTEIN CORPORATIONRohtstein Corporation and Bakery and ConfectioneryWorkers International Union of America, LocalNo. 20, AFL-CIO, Petitioner and Teamsters LocalUnion No. 25, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, Petitioner. Cases 1-RC-14943 and1-UC-210November 16, 1977DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERS JENKINS, PENELLO, AND MURPHYOn April 15, 1977, the Regional Director forRegion I issued a Decision, Order, and Direction ofElection in the above-entitled proceeding. Bakeryand Confectionery Workers International Union ofAmerica, Local No. 20, AFL-CIO (hereinafterreferred to as Local 20), the Petitioner in Case l-RC-14943, sought a unit of all production and mainte-nance employees at the Employer's manufacturingdivision, formerly a separate corporation known asOrchard Foods. Teamsters Local Union No. 25, a/wInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (hereinafterreferred to as Local 25), the Petitioner in Case 1-UC-210 and an Intervenor in Case I-RC-14943,sought to clarify the unit it currently represents at theEmployer's facility to include the former OrchardFoods production and maintenance employees. TheEmployer's position is that the employees sought byLocal 20 are covered by its existing contract withLocal 25. Alternatively, the Employer contends thatonly a unit of all employees at its Woburn facility isappropriate. The Regional Director dismissed thepetition for unit clarification, found a unit limited tothe former Orchard Foods employees to be appropri-ate, and directed an election in that unit with bothLocal 20 and Local 25 participating.The Employer filed, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, a timelyrequest for review of the Regional Director's deci-sion. The Employer disputes the factual conclusionsof the Regional Director and contends that hisdetermination of the appropriate unit and dismissalof the unit clarification petition departed from Boardprecedent.By telegraphic order dated May 11, 1977, theBoard granted the Employer's request for review. Allparties filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theI For example, the cooks have assisted in material handling when theirservices are needed and they are free to leave their pnmary responsibilities.233 NLRB No. 86National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Employer manufactures and distributes indus-trial food supplies with its principal office and placeof business in Woburn, Massachusetts. Prior to 1973,however, the Employer had no manufacturingcapacity. In 1973, a food manufacturing corporation,Orchard Foods, moved into and shared the Employ-er's main facility. The two operations were indepen-dently owned and operated until 1974 when OrchardFoods merged with the Employer.The issue in this case is whether the employeesformerly employed by Orchard Foods (hereinafterreferred to as the manufacturing employees) consti-tute a separate appropriate unit or whether thoseemployees lack the identifying characteristics war-ranting separate representation and must constitutean accretion to the existing unit (hereinafter referredto as the distributing employees). In 1976, faced withthe same question, the Regional Director found themanufacturing employees to constitute a separateappropriate unit and directed an election involvingthe Petitioners in this case. Neither union received amajority of the ballots cast.Since the merger and the last election, theEmployer has endeavored to absorb and integratethe manufacturing operation gradually into thedistributing operation. This effort has been mostsuccessful in the consolidation of the Employer'sadministration. The executive structure has beeneffectively merged. Corporate functions such aspersonnel, bank accounts, bookkeeping, payroll,health benefits, billing, and ordering have also beenintegrated and centralized.Despite this administrative centralization, theRegional Director's conclusion that the manufactur-ing and distributing operations have basically re-tained the functional integrity and independence thatexisted prior to the merger is supported by therecord. The manufacturing department processesgoods in two ways: the cooking of various syrups andfillings, and the repacking of bulk goods into smallerquantities. There are approximately 40 employees inthis department: cooks, filler operators, labelers,material handlers, and maintenance workers. Al-though job functions are somewhat flexible when theneed arises,' the cooks oversee the actual manufac-turing process of cooking; the filler operatorspackage the cooked product as it descends from themezzanine cooking area to the main floor andmonitor the movement of liquid raw materials fromthe storage area to the cooking area; the labelers areprimarily concerned with labeling the products,including moving the packaged product to the545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabeling area; the material handlers, including twoforklift operators, perform most of the moving andloading tasks of the department; and the mainte-nance employees do general maintenance throughoutthe facility and are responsible for pumping theliquid raw materials into the storage tanks fromwhich they are fed into the cooking vats.The distributing department consists of approxi-mately 75 employees; truckdrivers, helpers, forkliftoperators, and warehousemen. Their function centerson the unloading, storing, loading, and transporta-tion of goods. They handle raw materials, finishedproducts that have been processed by the manufac-turing department, and other finished productswhich are received and shipped without any process-ing or repacking.Although the Employer and Local 25 contend thatthe job tasks and functions of the two departmentsare sufficiently integrated to warrant accreting themanufacturing employees to the existing unit, therecord demonstrates that the employees of eachdepartment are still involved in and identified withdistinct and essentially dissimilar operations. Themajority of the employees in the manufacturingdepartment have as their primary responsibility taskswhich are peculiar to the production functions-cooks, filler operators, and labelers. Similarly in thedistributing department, half of the employees aretruckdrivers whose job function is not similar to thatof any employees in the manufacturing department.While those employees in both departments whomove, load, and unload goods perform similarphysical taks, they are not used interchangeably andtheir duties are defined by their departments. Whenthe manufacturing operation is open, raw materialsused in production are unloaded exclusively by themanufacturing personnel. Similarly, finished pro-cessed products are loaded exclusively by themanufacturing employees. Even where a truck isreceiving a mixed load, the manufacturing employeeswill generally load the processed goods and thedistributing employees will load the other products.The only regular and substantial exception to thisallocation of tasks occurs after midnight when themanufacturing operation is closed. The distributingoperation assumes the tasks of unloading the rawmaterials needed by the manufacturing operationand loading their processed product. This overlap-ping of tasks necessitates some dovetailing ofoperation at least to the extent that distributingemployees must be aware of the organization of thefinished inventory racks and work with the manufac-turing employees so that the correct loads are sentout.Other evidence of employees from one departmentperforming tasks normally performed by employeesfrom another department, however, is limited to theinfrequent and the unusual. For example, the task ofmoving raw materials to the cooking mezzanine,done routinely by manufacturing employees, isperformed by a distributing employee only two orthree times a month. Evidence of manufacturingemployees performing tasks normally done bydistributing employees is even scantier. Thus, where,as here, employees with similar job functions are notused interchangeably, but have their duties definedby their department, the inference is that theemployees in each department are distinct andindependent groups.This independence is corroborated by other differ-ences in operation and working conditions. Themanufacturing employees have different hours andwages. The distributing department operates 24hours a day, while the manufacturing facilitiesoperate for only two shifts. The shift starting timesare different. Employees performing similar tasks arenot paid the same wages and the weekly pay periodsfor the two departments are not the same. Themanufacturing employees wear special uniforms.Lunch and coffeebreaks are different.The manufacturing operation has its own supervi-sory hierarchy, although the Employer recentlycreated the position of operations manager withauthority over all distribution and production func-tions. Despite the technical authority of any supervi-sor over any employee, employees in each depart-ment are responsible to their own departmentalsupervisors. Even as a matter of corporate policy,management authority is channeled through thedepartmental supervisory staffs and not acrossdepartmental lines.Personnel decisions as to layoffs and overtime aremade separately for each department. Within the lastyear employees were laid off and overtime was cut inthe manufacturing department although the distrib-uting department was unaffected. Seniority is alsodetermined separately.Interchange between the two departments has beeninsignificant. Excluding management positions, fewemployees have transferred between departments.Apparently there is not even an established proce-dure for applying for such a transfer.Physically, although both departments operateunder the same roof, their operations are basicallysegregated. The manufacturing department is locatedon one side of the facility. The cooking room is onthe mezzanine with the processed produce flowingdown to the filling room on the main floor where it ispackaged and then labeled and stored in an adjacentholding area which is used exclusively for themanufacturing department. Certain areas are utilizedjointly: the primary loading docks which are on the546 ROHTSTEIN CORPORATIONdistribution side, the finished inventory racks, andthe cold storage facility. Nevertheless, except for theloading docks, those areas are internally segregatedby department. Within the cold storage there areseparate sections for the materials earmarked formanufacturing. Similarly, in the finished inventoryracks, certain aisles are reserved for the processedproducts.Although officially the various entrances, rest-rooms, and lunch areas are open to all employees,the distributing and manufacturing employees gener-ally use the facilities close to their main workingareas. This defacto separation is also illustrated bythe two sets of timeclocks; one at the entrance nearthe cooking area which has the timecards for themanufacturing employees, and one at the other endnear the loading docks with the timecards for thedistributing employees.Based on the above and the record as a whole, weconclude, in accord with the Regional Director, thatthe manufacturing employees share a sufficientlydistinct community of interest apart from the otheremployees to constitute a separate appropriate unit.In making this decision, we have considered anumber of factors, including the integration ofoperations, the centralization of managerial andadministrative control, geographic proximity, thesimilarity of working conditions, supervision, skills,and functions, and the degree of interchange amongthe employees,2and we rely on the followingconclusions.The manufacturing department has remainedfunctionally a distinct operation within the Employ-er's facility since the merger and the previous unitdetermination. The manufacturing employees can beidentified by their working hours, pay, frontlinesupervision, seniority status, lunch and coffeebreaks,timeclocks, dress, and general physical workinglocations. Their job classifications and functions arebasically dissimilar from those of the distributingemployees. Even the manufacturing employeeswhose job tasks are functionally interchangeablewith those performed by some of the distributingemployees have work assignments that are deter-mined by their affiliation with the manufacturingdepartment. There is no significant interchangebetween the two departments, and layoffs and cuts inovertime were determined for the manufacturing2 E.g., The Great Atlantic and Pacific Tea Companiv (Famili' SavingsCenter), 140NLRB 1011, 1021(1963).3 Rostone Corporation, 196 NLRB 467 (1972); Rainbow Crafts, Inc.. aSubsidiarly of General Mills, Inc. and Kutol Prtoducts Co., 190 NLRB 554(1971); see Vincent Price laboratories, Inc. and Vincent Price StudioIncorporated, 220 NLRB 1387 ( 1975).department as a separate group. Thus, we find thatthe manufacturing employees may constitute aseparate appropriate unit.3This conclusion, however, does not preclude afinding that a unit consisting of all employees is alsoappropriate.4Although the evidence of some integra-tion of operation, the similarity of some job func-tions, the centralized administrative and managerialcontrol, and the geographic proximity is not suffi-cient to negate the appropriateness of the smallerunit, it does demonstrate a sufficient community ofemployee interests between the manufacturing anddistributing operations to support a finding that anoverall unit may be appropriate.Thus, we find that either a unit of the manufactur-ing employees alone or a unit of both the manufac-turing and distributing employees could constitute anappropriate unit.5Accordingly, no unit determina-tion will be made at this time. Rather, we shall allowthe manufacturing employees as a voting group toexpress their desire to either be represented in aseparate unit by Local 20, to be included in theexisting unit of distributing employees representedby Local 25, or to remain unrepresented.An election is therefore directed in the followingvoting group:All production and maintenance employees of theEmployer at its Woburn, Massachusetts locationbut excluding office clerical employees, profes-sional employees, distributing employees current-ly represented by Teamsters Local No. 25,carmen, and guards and supervisors as defined inthe Act.If the majority of the employees in the above-described voting group cast their ballots for Local 20,they will be taken to have indicated their desire toconstitute a separate appropriate unit and theRegional Director is instructed to issue a certificationof representative to Local 20 for this unit, which theBoard, under the circumstances, finds to be appro-priate for purposes of collective bargaining. If themajority of the employees in the voting group casttheir ballots for Local 25, they will be taken to haveindicated their desire to be included in the existingunit currently represented by Local 25 and theRegional Director will issue a certification to that4 E.g., Rosetone Corporation. 196 NLRB 467 (1972).·Since a question concerning representation exists in the group ofemployees sought to be accreted, the unit clanfication petition was properlydismissed.547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect. If the majority of the employees in the unitcast their ballots for neither labor organization, theywill be taken to have indicated their desire to beunrepresented by any labor organization appearingon the ballot and the Regional Director will issue acertification of results of election.[Direction of Election and Excelsior footnoteomitted from publication.]548